Exhibit 10.1 Equity Transfer Agreement Party A: Hubei Minyuan Power Industrial Development Co., Ltd. (Transferor) Party B: Shenzhen Zhaoheng HydropowerCo., Ltd. (Transferee) In accordance with relevant Chinese laws, Party A and Party B agree on the following terms regarding the equity transfer of Hubei Minyuan Huohe Hydropower Development Co., Ltd after friendly consultations: 1:Transferring shares and Transferring Price Party A agrees to transfer and Party B agrees to receive the following equity and shareholder loan in Hubei Minyuan Huohe Hydropower Development Co.,
